United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.A., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS AFFAIRS MEDICAL CENTER,
Phoenix, AZ, Employer
__________________________________________
Appearances:
Toby Rubenstein, for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-2150
Issued: May 2, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On September 30, 2013 appellant, through her representative, filed a timely appeal from a
July 29, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP) that
denied her claim that she sustained an emotional condition in the performance of duty. The
appeal was docketed as No. 13-2150.
The Board has duly considered the matter and finds that this case is not in posture for
decision. Upon review of the case record submitted by OWCP, the Board finds that the record
before it is incomplete. On appeal, appellant’s representative asserts that audio evidence in the
form of a recording of voicemail was not considered by OWCP in rendering its decisions,
maintaining that the transcript of the recording, relied upon by OWCP, is missing words and
does not allow consideration that a listener would have to hear the tone, inflection and accent of
the caller. Appellant, a psychiatrist, filed a traumatic injury claim alleging an acute stress
disorder due to a threatening message left on her office telephone on August 16, 2012 by one of
her patients. A staff assistant, Sharron Gibson, indicated that the message was received on
July 20, 2012 but that she did not listen to it for two weeks and then called appellant to report the
contents of the telephone voicemail. At that time, appellant was on Family Medical Leave Act
for a nonemployment-related illness.1 The employing establishment police investigated the
1

The record indicates that appellant was on leave for trigeminal neuralgia.

recorded threat and forwarded a recording to appellant to try and identify the caller. In an
October 20, 2012 statement and in hearing testimony, appellant indicated that she identified the
caller after listening to the voicemail that was forwarded to her by employing establishment
police. She stated that, since she knew of the caller’s criminal past, she declined to press charges
because she was fearful of retaliation by him and had since felt unsafe and was unable to return
to work. Dr. Clint W. Anthony, a Board-certified psychiatrist and appellant’s supervisor,
reviewed a transcript of the message and disagreed with her assertion that she was in danger.
On January 9, 2013 OWCP denied the claim on the grounds that appellant did not
establish a compensable factor of employment. Following a hearing, held on May 14, 2013, in a
July 29, 2013 decision, OWCP’s hearing representative affirmed the January 9, 2013 decision.
Both decisions indicated that only a transcript of the recorded message was reviewed and that
neither the claims examiner nor the hearing representative listened to the recording itself before
rendering their decisions. Copies of the transcript are in the record before the Board. A copy of
the recording itself, however, is not.2
The Board agrees with appellant that listening to the recording itself would be beneficial
in rendering an informed opinion in this case. Hence, the Board finds this case is not in posture
for decision as the record before the Board is incomplete and would not permit an informed
adjudication of the case by the Board. The case must therefore be remanded to OWCP to obtain
the aforementioned physical recording of the voicemail message and for further reconstruction
and assemblage deemed necessary, to be followed by a de novo decision on the merits of
appellant’s claim.

2

The record indicates that a compact disc was forwarded to OWCP by appellant’s representative and is kept in
the video storage area in San Diego, California.

2

IT IS HEREBY ORDERED THAT the July 29, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: May 2, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

